Exhibit 10.2

KEY ENERGY SERVICES, INC.

2019 EQUITY AND CASH INCENTIVE PLAN

TIME-VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS TIME-VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT, including the Appendix
attached hereto (this “Agreement”), dated as of [Date] (the “Agreement Date”),
is made by and between Key Energy Services, Inc., a Delaware corporation (the
“Company”), and [Name of Participant] (the “Participant”).

R E C I T A L S:

WHEREAS, the Board of Directors of the Company (the “Board”) expects to adopt
the Key Energy Services, Inc. 2019 Equity and Cash Incentive Plan (the “Plan”)
and to submit the Plan for stockholder approval at the Company’s 2019 annual
stockholders’ meeting (the “2019 Annual Meeting”);

WHEREAS, the Plan will provide for grants of Awards of time-vested restricted
stock units (“Restricted Stock Units”);

WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the Restricted Stock Units (the “Restricted Stock Unit Award”) provided
for herein pursuant to the terms of the Plan and subject to the further terms
and conditions set forth herein; and

WHEREAS, the Participant desires to accept the Restricted Stock Unit Award made
pursuant to this Agreement and agrees to abide by the restrictions that
accompany this Agreement, including those set forth in Appendix A hereto.

NOW, THEREFORE, in consideration of the services rendered by the Participant and
the mutual covenants hereinafter set forth, the parties hereto agree as follows:

 

1.

Grant of Restricted Stock Units; Stockholder Approval Requirement. The Company
hereby grants to the Participant the Restricted Stock Unit Award consisting of
[●] Restricted Stock Units, effective as of and contingent upon approval of the
Plan by the Company’s stockholders at the 2019 Annual Meeting. If the
stockholders do not approve the Plan at the 2019 Annual Meeting, then this
Agreement shall be null and void and the Participant shall have no rights or
interests of any kind with respect to the Restricted Stock Units, their
associated Dividend Equivalents or the shares of common stock of the Company
(“Common Stock”) underlying the Restricted Stock Units.

 

2.

Dividend Equivalents. Each Restricted Stock Unit shall be credited with dividend
equivalents (the “Dividend Equivalents”) in an amount, without interest, equal
to the cumulative cash and stock dividends declared or paid on a share Common
Stock, if any, following the Agreement Date and prior to the date the Restricted
Stock Unit is settled in accordance with Section 5.



--------------------------------------------------------------------------------

3.

Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan. The Plan
administrator (the “Administrator”) shall have the authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the
Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.

 

4.

Vesting of Restricted Stock Units. The Restricted Stock Units are restricted in
that they are forfeitable and may not be sold, transferred or otherwise
alienated or hypothecated (the “Restrictions”) until they become vested and
shares of Common Stock are delivered pursuant to Section 5 following removal or
expiration of the Restrictions. Subject to (i) the Participant’s continuous
service with the Company or an affiliate as an employee or director (“Continuous
Service”) through the applicable Vesting Date (as defined below) and
(ii) compliance with the terms and conditions of this Agreement (including
without limitation, the restrictive covenants set forth in Appendix A), the
Restrictions will expire and the Restricted Stock Units will become
nonforfeitable and vested as to one-third (1/3) of the Restricted Stock Units on
each anniversary of the Agreement Date (each, a “Vesting Date”). Notwithstanding
the above, to the extent Participant is a party to an employment agreement with
the Company (an “Employment Agreement”) which provides for accelerated vesting
in additional or different circumstances, Participant’s Restricted Stock Units
will vest in accordance with the provisions thereof.

 

5.

Settlement.

 

  (a)

Amount. For each vested Restricted Stock Unit, the Company will deliver one
share of Common Stock plus a cash amount equal to the aggregate Dividend
Equivalents, if any, for such vested Restricted Stock Unit, in each case less
any applicable withholding. The value of any fractional Restricted Stock Unit
shall be rounded down at the time shares of Common Stock are issued. Neither
fractional shares of Common Stock nor the cash value of any fractional shares of
Common Stock will be issuable or payable pursuant to this Agreement. Neither the
value of shares of Common Stock nor the value of Dividend Equivalents shall bear
any interest owing to the passage of time. Neither this Section 5 nor any action
taken in accordance with this Section 5 shall be construed to create a trust or
a funded or secured obligation of any kind.

 

  (b)

Timing. Delivery in respect of the vested Restricted Stock Units and any
associated Dividend Equivalents will be made as soon as administratively
practicable following the Vesting Date, but in no event more than sixty 60 days
following the Vesting Date. Such delivery shall be subject to the Participant’s
continued compliance with the restrictive covenants set forth in Appendix A.

 

6.

Termination of Continuous Service. Subject to Section 7(b), or as otherwise
provided in the Participant’s Employment Agreement, or as may otherwise be
determined by the Board in its discretion, all unvested Restricted Stock Units
shall be forfeited upon termination of the Participant’s Continuous Service for
any reason.

 

2



--------------------------------------------------------------------------------

7.

Change of Control.

 

  (a)

Notwithstanding Section 4, to the extent vesting would not otherwise occur in
connection with same, the Board may, in its sole discretion, accelerate the
vesting of the Restricted Stock Units in connection with a Change of Control.

 

  (b)

Notwithstanding anything to the contrary in this Agreement, if the Participant’s
Continuous Service is terminated (i) by the Company other than due to a
termination for Cause (as defined below) or (ii) by the Participant due to a
termination for Good Reason (as defined below), in each case within twelve
(12) months following a Change of Control, all unvested Restricted Stock Units
shall vest and be settled in accordance with Section 5.

 

  (c)

“Change of Control” means:

 

  (i)

except as provided below, the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction or event (a “Business
Combination”) involving the Company, unless immediately following such Business
Combination: (A) the holders of the Company’s voting securities immediately
prior to the Business Combination hold at least 50% of the total voting power of
(y) the entity resulting from such Business Combination (the “Surviving Entity”)
or (z) if applicable, the parent company that directly or indirectly has
beneficial ownership of at least 95% of the voting power, and (B) at least a
majority of the members of the board of directors of the parent (or, if there is
no parent, the Surviving Entity) following the consummation of the Business
Combination were Incumbent Directors (as defined below) at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination;

 

  (ii)

the consummation of a sale of all or substantially all of the Company’s assets
(other than to Platinum Equity Advisors, LLC or any of its controlled affiliates
(collectively, “Platinum”)); or

 

  (iii)

the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

Notwithstanding anything to the contrary above, a Business Combination
immediately following which Platinum holds at least 50% of the total voting
power of the Surviving Entity shall not be deemed a Change of Control. In
addition, notwithstanding anything to the contrary, no sale or other transfer of
Company securities by Platinum in one or a series of related transactions, and
no change in the composition of the Board as a result of any such transaction or
series of related transactions, shall be deemed a Change of Control.
Furthermore, notwithstanding the foregoing, a “Change of Control” shall not
include any Chapter 11 bankruptcy proceeding (a “Bankruptcy Plan”); and
provided, further, none of (A) the facts or circumstances giving rise to the
commencement of, or

 

3



--------------------------------------------------------------------------------

occurring in connection with, any case filed for the Company or its debtor
affiliates under Chapter 11 of the bankruptcy code, (B) the issuance of shares
of common stock of the Company reorganized pursuant to a Bankruptcy Plan, or
(C) implementation or consummation of any other transaction pursuant to a
Bankruptcy Plan shall constitute a “Change of Control”.

 

  (d)

“Incumbent Director” means an individual who is a member of the Board as of the
effective date of the Plan or who becomes a member of the Board subsequent to
the effective date of the Plan and whose election or nomination for election is
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the Company proxy statement
in which such person is named as a nominee for director, without written
objection to such nomination); provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
publicly threatened election contest with respect to directors or as a result of
any other actual or publicly threatened solicitation of proxies by or on behalf
of any person other than the Board will be deemed to be an Incumbent Director.

 

  (e)

“Cause” has the meaning set forth in the Participant’s Employment Agreement or,
if the Participant is not party to an Employment Agreement that defines such
term, any of the following: (i) gross negligence in the performance of
Participant’s duties, (ii) willful failure to perform Participant’s duties
(other than such failure resulting from the Participant’s incapacity due to
physical or mental illness) that the Participant fails to remedy to the
reasonable satisfaction of the Company within thirty (30) days after written
notice is delivered by the Company to the Participant that sets forth the basis
of the Participant’s failure to perform his or her duties, (iii) willful
engagement in conduct which is, or can reasonably be expected to be, materially
injurious to the Company or its subsidiaries (monetarily or otherwise) or
(iv) conviction of, or plea of guilty or no contest to, a misdemeanor involving
moral turpitude or any felony.

 

  (f)

“Good Reason” has the meaning set forth in the Participant’s Employment
Agreement or, if the Participant is not party to an Employment Agreement that
defines such term, any of the following:

 

  (i)

a material diminution in the Participant’s base salary (except in conjunction
with an across-the-board base salary reduction that affects similarly situated
employees of the Company), authority, duties or responsibilities from those in
effect immediately prior to the date a Change of Control occurs;

 

  (ii)

a move of more than fifty (50) miles in the geographic location at which the
Participant must perform services from the location at which the Participant was
required to perform services immediately prior to the date a Change of Control
occurs; or

 

4



--------------------------------------------------------------------------------

  (iii)

any other action or inaction by the Company that constitutes a material breach
of the Plan or this Agreement within one (1) year following a Change of Control.

In order for a termination to be considered for Good Reason under this
Agreement, (A) the event giving rise to Good Reason must have occurred without
the Participant’s consent, (B) the Participant must provide notice to the
Company of the existence of one of the above events within thirty (30) days of
the initial existence of such condition, (C) the Company must be provided thirty
(30) days from the date of the Participant’s notice to remedy that condition
(the “Cure Period”), and (D) the condition must not have been remedied by the
Company during the Cure Period.

 

8.

Tax Withholding. The Company shall have the right to withhold from any delivery
of Common Stock or cash due under the Plan and this Agreement to satisfy any
federal, state or local tax withholding obligation in accordance with and
pursuant to the applicable withholding provisions of the Plan.

 

9.

No Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the shares of Common Stock underlying the Restricted Stock Units
unless and until the Participant has become the record holder of such shares.

 

10.

Restrictive Covenants. The provisions of the attached Appendix A, which are
deemed to be part of this Agreement as if fully set forth herein, shall apply to
the Participant. By accepting this Agreement, the Participant agrees to be bound
by, and promises to abide by, such provisions. The Participant further
acknowledges and agrees that the restrictive covenants contained in Appendix A
are reasonable and enforceable in all respects.

 

11.

Detrimental Activity.

 

  (a)

Upon delivery of Common Stock in respect of vested Restricted Stock Units, the
Participant shall certify in a manner acceptable to the Company that the
Participant has not engaged in any Detrimental Activity (as defined below).

 

  (b)

The Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Restricted Stock Unit Award, in whole or in part, at any time if
the Participant engages in any Detrimental Activity.

 

  (c)

In the event a Participant engages in Detrimental Activity after delivery of
Common Stock in respect of vested Restricted Stock Units and during any period
for which any restrictive covenant prohibiting such activity is applicable to
the Participant, such delivery may be rescinded within one (1) year after the
Participant engages in such Detrimental Activity. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of the delivery, in such manner and on
such terms and conditions as may be required by the Company. The Company shall
be entitled to set-off against the amount of any such gain any amount owed

 

5



--------------------------------------------------------------------------------

  to the Participant by the Company, subject to compliance with Section 409A of
the Internal Revenue Code of 1986, as it may be amended from time to time, and
any guidance and/or regulations promulgated thereunder (the “Code”), if
applicable.

 

  (d)

“Detrimental Activity” means (i) any violation of the terms of any written
agreement (including this Agreement, any other award agreement, the Employment
Agreement or other agreement) with the Company or any of its affiliates relating
to covenants with respect to non-disclosure, confidentiality, intellectual
property, work product, inventions assignment, privacy, exclusivity,
non-competition, non-solicitation or non-disparagement; (ii) breach of the
Company’s Code of Business Conduct; (iii) activity that is discovered to be
grounds for or results in the Participant’s termination for Cause; (iv) the
conviction of, or guilty plea entered by, the Participant for any felony or a
crime involving moral turpitude whether or not connected with the Company or its
affiliates; or (v) the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or any of its
affiliates.

 

12.

Compliance with Laws, Regulations and Company Policies. The grant and payment of
the Restricted Stock Units shall be subject to compliance by the Company and the
Participant with all applicable requirements of state and federal laws and
regulatory agencies and with all applicable requirements of any stock exchange
on which the Common Stock may be listed at the time of such issuance or
transfer, if applicable. This Restricted Stock Unit Award shall also be subject
to any applicable clawback or recoupment policies, share trading and stock
ownership policies of the Company, and other policies that may be implemented by
the Board from time to time.

 

13.

Section 409A. Any amounts payable with respect to the Restricted Stock Units are
intended to be exempt from Section 409A of the Code in reliance on the
short-term deferral exemption set forth in the final regulations issued
thereunder. If any amounts payable with respect to the Restricted Stock Units
are determined to be subject to Section 409A of the Code, such payments may only
be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. All payments to be made upon a termination of
employment may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, each payment shall be
treated as a separate payment. In no event may the Participant, directly or
indirectly, designate the calendar year in which the payments under this
Agreement will be made. Notwithstanding anything in this Agreement to the
contrary, if the Participant is a “specified employee” as defined by
Section 409A of the Code, then if and to the extent required by Section 409A of
the Code, any payment with respect to the Restricted Stock Units upon a
separation from service will not be made before the date that is six (6) months
after the Participant separates from service or such earlier date permitted by
Section 409A of the Code.

 

14.

No Right to Continuous Service. Nothing herein alters the at-will nature of the
Participant’s employment with the Company or any of its subsidiaries. Nothing in
this Agreement shall be deemed by implication or otherwise to impose any
limitation on any right of the Company or any of its affiliates to terminate the
Participant’s Continuous Service at any time.

 

6



--------------------------------------------------------------------------------

15.

Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, facsimile transmission, courier service or
personal delivery:

If to the Company:

Key Energy Services, Inc.

1301 McKinney Street, Suite 1800

Houston, Texas 77010

Facsimile: 713-651-4559

Attention: General Counsel

If to the Participant:

At the address on file with the Company

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

16.

Bound by Plan. By accepting this Agreement, the Participant agrees to be bound
by all of the terms and provisions of the Plan (which will be provided to the
Participant as soon as administratively practicable following stockholder
adoption of the Plan).

 

17.

Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated beneficiary survives the Participant, the legal representative of
the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

18.

Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the Participant’s executors, administrators, heirs, and successors.

 

19.

Amendment of Restricted Stock Unit Award. Subject to Section 20 of this
Agreement and subject to the terms of the Plan, the Administrator at any time
and from time to time may amend the terms of this Restricted Stock Unit Award;
provided, however, that the Participant’s rights under this Restricted Stock
Unit Award shall not be impaired by any such amendment unless the Company
requests the Participant’s consent and the Participant consents in writing, or
except as otherwise permitted under the Plan.

 

20.

Adjustment Upon Changes in Capitalization. The shares of Common Stock underlying
the Restricted Stock Units may be adjusted as provided in the Plan. The
Participant, by accepting this Agreement, irrevocably and unconditionally
consents and agrees to any such adjustments as may be made at any time
hereafter.

 

7



--------------------------------------------------------------------------------

21.

Governing Law and Venue. The provisions of this Agreement shall be construed and
enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.

 

22.

Severability. If any provision of this Agreement or any part of any provision of
this Agreement is determined to be unenforceable for any reason whatsoever, it
shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.

 

23.

Waiver. The waiver by the Company of a breach of any provision contained in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.

 

24.

Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part of this Agreement.

 

25.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one instrument. Delivery of an executed counterpart of this Agreement by
facsimile or portable document format (.pdf) attachment to electronic mail shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

26.

No Liability for Good Faith Determinations. The Company and the members of the
Board shall not be liable for any act, omission or determination taken or made
in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.

 

27.

Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement effective as of the
Agreement Date set forth above.

 

KEY ENERGY SERVICES, INC.

By:  

 

Name:   Title:  

The Participant (a) accepts the Restricted Stock Unit Award, (b) acknowledges
and agrees that the Agreement and the Restricted Stock Unit Award are contingent
upon stockholder approval of the Plan at the 2019 Annual Meeting, (c) agrees to
be bound by, and comply with, the terms of the Plan and this Agreement,
including the restrictive covenants contained in Appendix A, and (d) agrees that
all decisions and determinations of the Administrator with respect to the
Restricted Stock Unit Award shall be final and binding on the Participant and
any other person having or claiming an interest under the Restricted Stock Unit
Award.

The Participant named below hereby accepts the terms of this Agreement and the
Plan.

 

 

[Name] [Address]

EMPLOYEE ID NUMBER: [●]



--------------------------------------------------------------------------------

APPENDIX A

PROTECTION OF INFORMATION; NON-COMPETITION; NON-SOLICITATION

1.    Non-Disclosure of Confidential Information. In the course of the
Participant’s employment with the Company or any of the Company’s direct or
indirect subsidiaries (collectively, “subsidiaries” or each a “subsidiary”), and
the performance of the Participant’s duties on behalf of the Company or any of
its subsidiaries, the Participant will be provided with, and will have access to
Confidential Information (as defined below). In consideration, and as a
condition, of the Participant’s receipt of and access to Confidential
Information, and as a condition of the Company’s entry into this Agreement, the
Participant, both during the course of the Participant’s employment with the
Company or any of its subsidiaries and thereafter, shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company or its
subsidiaries or with the express written consent of the Chief Executive Officer
or the General Counsel of the Company. The Participant shall follow all Company
policies and protocols regarding the security of all documents and other
material containing Confidential Information (regardless of the medium on which
such Confidential Information is stored). This Section 1 shall apply to all
Confidential Information, whether known or later to become known to the
Participant during the period that the Participant is employed or affiliated
with the Company or any of its subsidiaries.

2.    Permitted Disclosures. Notwithstanding the foregoing, or any other
provision of this Agreement or the Plan:

 

  a.

the Participant shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is: (i) made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (iii) protected under the whistleblower provisions
of applicable law;

 

  b.

in the event the Participant files a lawsuit for retaliation by the Company or
any of its subsidiaries for the Participant’s reporting of a suspected violation
of law, the Participant may (i) disclose a trade secret to the Participant’s
attorney and (ii) use the trade secret information in the court proceeding
related to such lawsuit, in each case, if the Participant (A) files any document
containing such trade secret under seal; and (B) does not otherwise disclose
such trade secret, except pursuant to court order; and

 

  c.

nothing shall prevent the Participant from lawfully, and without obtaining prior
authorization from the Company or any of its subsidiaries, (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by the U.S. Securities and Exchange Commission (the “SEC”) or any
other governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law;
(ii) responding to any inquiry or legal process directed to an employee
individually from any Governmental Authority; (iii) testifying, participating or



--------------------------------------------------------------------------------

  otherwise assisting in an action or proceeding by any Governmental Authorities
relating to a possible violation of law, including providing documents or other
confidential information to Governmental Authorities; or (iv) receiving an award
for information provided to the SEC or any other Governmental Authority. Neither
the Plan nor this Agreement (nor any other agreement between the Participant and
the Company or a subsidiary of the Company) shall be construed or applied to
require the Participant to obtain prior authorization from the Company or any of
its subsidiaries before engaging in any of the foregoing conduct referenced in
this Section 2, or to notify the Company or any of its subsidiaries of having
engaged in any such conduct.

3.    Definition of Confidential Information. As used herein, “Confidential
Information” means all non-public or proprietary information of, or related to,
the Company or any of its subsidiaries, including, without limitation, all
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that (i) are acquired by or disclosed to
the Participant during the period that the Participant is or has been employed
or affiliated with the Company or any of its subsidiaries (whether acquired or
disclosed during business hours or otherwise and whether acquired or disclosed
on the Company’s premises or otherwise) or (ii) relate to the businesses or
properties, products or services of the Company or any of its subsidiaries
(including all such information relating to technical information, including
engineering and scientific research, development, methodology, devices and
processes; formulas and chemical compositions; blueprints, designs and drawings;
financial information, budgets, projections and results; business and marketing
plans, strategies, and programs; employee and contractor lists and records;
business methods, and operating and production procedures; pricing, sales data,
prospect and customer lists and information; supplier and vendor lists and
information; terms of commercial contracts, as well as all such information
relating to corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or acquisition
targets or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks). Moreover, all
documents, presentations, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, data, models and all other writings or
materials of any type including or embodying any Confidential Information shall
be the sole and exclusive property of the Company or any of its subsidiaries and
is subject to the same restrictions on disclosure applicable to all Confidential
Information as set forth above. Confidential Information does not include any
information that is or becomes generally available to the public other than as a
result of a disclosure or wrongful act of the Participant or any of the
Participant’s agents or which was known to Executive prior to his employment
with the Company.

4.    Non-Competition; Non-Solicitation.

 

  a.

In granting the Restricted Stock Unit Award to the Participant, the Company
provides the Participant a further incentive to build the Company’s goodwill and
links the Participant’s interests to the Company’s long-term business interests.
As an inducement for the Company to grant the Restricted Stock Unit Award and
enter into this Agreement,



--------------------------------------------------------------------------------

  and in order to protect the Confidential Information, and the Company’s and
its subsidiaries goodwill, the Participant voluntarily agrees to the covenants
set forth in this Section 4(a). The Participant agrees and acknowledges that the
limitations and restrictions set forth herein, including the geographical and
temporal restrictions on certain activities, are reasonable in all respects and
not oppressive and are material and substantial part of the Company’s
willingness to enter into this Agreement, and are intended and necessary to
protect the Company’s and its subsidiaries’ Confidential Information, goodwill,
and substantial and legitimate business interests.

 

  b.

The Participant agrees that during the Prohibited Period, the Participant shall
not, without prior written approval of the Company, directly or indirectly, for
the Participant, or on behalf of or in conjunction with any other person or
entity of whatever nature:

 

  i.

engage in or carry on within the Market Area in competition with the Company or
any of its subsidiaries in any aspect of the Business, which prohibition shall
prevent the Participant from directly or indirectly: (A) owning, managing,
operating, becoming an officer or director of any person or entity primarily
engaged in, or planning to primarily engage in, the Business in the Market Area
in competition, or anticipated competition, with the Company or any of its
subsidiaries, or (B) in the Market Area, joining, becoming employee or
consultant of, or otherwise being affiliated with any person or entity primarily
engaged in, or planning to primarily engage in, the Business in the Market Area
in competition, or anticipated competition, with the Company or any of its
subsidiaries (in each case, with respect to this clause (B), in any capacity in
which the Participant’s duties are the same or similar to those performed for
the Company or any of its subsidiaries) – for purposes of this provision,
“primarily engage” means that at least twenty percent (20%) of the gross revenue
of a person or entity’s business is from business directly competitive with the
Business;

 

  ii.

appropriate any Business Opportunity of, or relating to, the Company or any of
its subsidiaries located in the Market Area;

 

  iii.

within the Market Area, solicit, canvass, approach, encourage, entice or induce
any customer or supplier of the Company or any of its subsidiaries with whom or
which the Participant had contact in the last 24 months of his or her employment
with the Company or its subsidiaries or about whom or which the Participant
obtained Confidential Information to cease or lessen such customer’s or
supplier’s business with the Company or any of its subsidiaries in the Business;
or

 

  iv.

solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company or any of its subsidiaries to terminate his, her or
its employment or engagement therewith, excluding general advertisements and
solicitations not targeted at the employees or contractors of the Company or its
subsidiaries.

 

  v.

Notwithstanding the above-referenced limitations in Sections 4(b)(i), 4(b)(ii)
and 4(b)(iii), such limitations shall not apply following the termination of the
Participant’s employment with the Company and (as applicable) any of its



--------------------------------------------------------------------------------

  subsidiaries in those portions of the Market Area located within the State of
Oklahoma. Instead, the Participant agrees that, during the portion of the
Prohibited Period that occurs after the Participant is no longer employed by the
Company or any of its subsidiaries, the restrictions on the Participant’s
activities within those portions of the Market Area located within the State of
Oklahoma (in addition to those restrictions set forth in Sections 1 and 4(b)(iv)
herein) shall be as follows: the Participant will not directly or indirectly
solicit the sale of goods, services, or a combination of goods and services from
the established customers of the Company or of any of its subsidiaries.

 

  c.

For purposes of this Section 4, the following terms shall have the following
meanings:

 

  i.

“Business” means the business and operations that are the same or similar to
those performed by the Company or any of its subsidiaries and for which the
Participant obtained Confidential Information or had direct or indirect
responsibilities during the period of the Participant’s employment with the
Company or any of its subsidiaries, which business and operations include (if
Participant obtained Confidential Information or had direct or indirect
responsibilities with respect to such business and operations on behalf of the
Company or any of its subsidiaries during the period of his or her employment):
rig-based and coiled tubing-based well maintenance and workover services, well
completion and recompletion services, fluid management services, and fishing and
rental services.

 

  ii.

“Business Opportunity” shall mean any commercial, investment or other business
opportunity relating to the Business.

 

  iii.

“Market Area” means: onshore land areas in the Continental United States in
(a) each county in which the Participant was based or performed material
services on behalf of the Company or any of its subsidiaries; and (b) each of
the following basins and oil and gas shale plays: Bakken, Barnett,
Denver-Julesberg, Eagle Ford, Fayetteville, Granite Wash, Haynesville,
Marcellus, Mississippi Lime, Niobrara, Permian, Powder River, SCOOP, STACK,
Tuscaloosa, Williston, and Woodford; provided, however, a basin or play shall
not be included within the Market Area if: (1) the Participant had no direct or
indirect responsibilities with respect to such basin or play during the last 24
months of the Participant’s employment or engagement with the Company or any of
its subsidiaries, or (2) the Participant obtained no Confidential Information
with respect the Company’s or any of its subsidiaries’ Business in such basin or
play.

 

  iv.

“Prohibited Period” shall mean the period during which the Participant is
employed by the Company or any of its subsidiaries and continuing for a period
of twelve (12) months following the date that the Participant is no longer
employed by the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

5.    Return of Confidential Information. Upon the termination of the
Participant’s employment with the Company or any of its subsidiaries, and at any
other time upon request of the Company, the Participant shall promptly surrender
and deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information (including any
Company-issued computer, mobile devise or other equipment) in the Participant’s
possession, custody or control and the Participant shall not retain any such
document or other materials or property.

6.    Specific Performance. Because of the difficulty of measuring economic
losses to the Company and its subsidiaries as a result of a breach of the
foregoing covenants, and because of the immediate and irreparable damage that
would be caused to the Company and its subsidiaries for which it would have no
other adequate remedy, the Participant agrees that the Company and each of its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or its subsidiaries’ exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company and its subsidiaries, at law and equity.

7.    Severability. The covenants in this Appendix A to the Agreement are
severable and separate, and the unenforceability of any specific covenant (or
any portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Participant and the
Company that such restrictions be enforced to the fullest extent which the
arbitrator deems reasonable and this Agreement shall thereby be reformed.

8.    Third-Party Beneficiaries. Each of the Company’s subsidiaries that is not
a signatory hereto shall be a third-party beneficiary of the Participant’s
representations, covenants and obligations set forth in this Appendix A and
shall be entitled to enforce such representations, covenants and obligations as
if a party hereto.